Case: 12-41155       Document: 00512282223         Page: 1     Date Filed: 06/20/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 20, 2013
                                     No. 12-41155
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

EDWIN ESTRADA,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-835-1


Before KING, CLEMENT, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Appealing the judgment in a criminal case, Edwin Estrada raises an
argument that he concedes is foreclosed by United States v. Rodriguez-Escareno,
700 F.3d 751, 753-54 (5th Cir. 2012), cert. denied, 2013 WL 1313840 (Apr. 29,
2013) (No. 12-9483). In Rodriguez-Escareno, this court held that a conviction for
a federal drug trafficking offense and a conviction for the federal crime of
conspiring to commit such an offense will support a sentence enhancement
under U.S.S.G. § 2L1.2(b)(1)(A)(i). Rodriguez-Escareno, 700 F.3d at 753-54.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-41155   Document: 00512282223     Page: 2   Date Filed: 06/20/2013

                                No. 12-41155

Estrada’s sentencing challenge is foreclosed by Rodriguez-Escareno. The motion
for summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.




                                      2